May 22, 2018




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            EDUCAP INC., Appellant

NO. 14-18-00257-CV                       V.

          TRAVIS A. BRYAN AND MICHAEL R. BRYAN, Appellees
                  ________________________________

     Today the Court heard appellant’s motion to dismiss the appeal from the
judgment signed by the court below on January 10, 2018. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, EduCap Inc.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.